United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10751
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RANFERI MURILLO,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CR-192-2
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Counsel for Ranferi Murillo has moved for leave to withdraw

and has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967).   Our independent review of the record,

counsel’s brief, and Murillo’s response shows that there are no

nonfrivolous issues for appeal.   The record is insufficiently

developed to allow consideration on direct appeal of Murillo’s

apparent claims of ineffective assistance of counsel.      See United

States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10751
                               -2-

     Accordingly, without prejudice to Murillo’s right to file a

motion pursuant to 28 U.S.C. § 2255, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and this APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.